Citation Nr: 0310846	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from May 1956 to 
November 1960 and from April 1961 to January 1963.  The 
veteran died in December 1999.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of July 2000 and June 2001 
which denied the appellant's claim for Dependency and 
Indemnity Compensation on the basis that service connection 
for the cause of the veteran's death was not established.  In 
response to a request in the substantive appeal, VA Form 9, 
received in January 2002, wherein the appellant indicated 
that she wished to appear before the Board at the RO, a 
Travel Board hearing was scheduled for October 11, 2002.  The 
appellant did not appear for the hearing at the date and time 
scheduled.

In May 2000 the appellant advised the RO by telephone that 
she did not wish to pursue a claim for service connection for 
the cause of death and requested that a claim for pension be 
processed instead.  The RO advised her by letter that the 
request to withdraw the claim for service connection for the 
cause of death would have to be confirmed in writing.  The 
appellant did not respond and has continued to pursue the 
original claim based on service connection for the cause of 
death.  The RO has properly continued to process the claim, 
and the matter is now before the Board for review on appeal.


FINDINGS OF FACT

1.  The veteran died in December 1999 as the result of cancer 
of the esophagus of six months' duration.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The competent medical evidence of record does not 
establish that cancer of the esophagus was manifest during 
service or until many years after separation.

4.  A preponderance of the competent medical evidence of 
record is against a finding that a disability of service 
origin caused or substantially hastened the veteran's death.


CONCLUSIONS OF LAW

1.  Cancer of the esophagus was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case set forth the 
applicable law and regulations and explained the basis for 
the RO's decision.  The statement of the case also set forth 
the full text of the VCAA regulations.  In addition, the 
record shows that in March 2001 the RO sent the appellant a 
letter that explained the expanded VA notification and duty 
to assist obligations under the VCAA.  The letter told her 
that medical records would be obtained if she provided the 
names and addresses of all medical providers and the 
approximate dates of treatment and that the RO would help 
obtain material such as medical records, employment records, 
or records from Federal agencies if she provided enough 
information to enable VA to request them.  The letter 
specifically advised her of the need to provide evidence of a 
relationship between cancer of the esophagus and service.  
The forms required to authorize the release of private 
medical records to the VA were provided.  In the aggregate, 
the statement of the case and the RO letter are sufficient to 
put the appellant on notice of the requirements of the law, 
the evidence needed to support the claim, the information she 
must supply to permit VA assistance in developing the claim, 
and the evidence to be procured by the VA in furtherance of 
its duty to assist pursuant to the requirements of 
Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  The RO attempted through its March 2001 
letter to obtain medical records pertaining to treatment of 
the veteran during his lifetime; as noted, no additional 
medical records have been identified by the appellant.  There 
is no evidence that the veteran ever received VA medical 
care.  To the extent that the Board can ascertain, there is 
no additional evidence that might be obtained to substantiate 
the veteran's claim.  Although the VA has not obtained a 
medical opinion as to whether there is a medical nexus 
between the postservice tumor and service, the record does 
not contain sufficient information upon which to base such an 
opinion.  Even if the general medical principle that the 
tumor could have been present for a lengthy period before 
becoming clinically manifest is assumed arguendo, in the 
absence of service medical records or other contemporaneous 
medical evidence there is no factual foundation upon which a 
medical examiner, without resort to speculation, might base 
an opinion that such tumor had its onset during the specific 
period during which the veteran was in service nearly forty 
years earlier.  VA is not required under the VCAA to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his or her claim, the VCAA 
does not apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the appellant's behalf.  

Factual Background 

The veteran died in December 1999 at the age of 61.  
According to the official certificate of death, the cause of 
death was recurrent cancer of the esophagus.  The approximate 
interval between the onset of cancer of the esophagus and 
death was reported to be six months.  No autopsy was 
performed.  

The veteran's service medical records are not available.  The 
National Personnel Records Center has indicated that they 
were destroyed in a fire at that facility.

The veteran did not file a claim for VA disability benefits 
during his lifetime; consequently, at the time of his death, 
service connection was not in effect for any disability.

The appellant filed her application for service-connected VA 
death benefits in February 2000.

Medical records have been obtained from the Providence 
Hospital and Medical Centers, where the veteran died, for the 
period from January to December 1999.  The veteran was 
admitted to the emergency room in November 1999 with a 
history of esophageal cancer, status post thoracotomy, 
radiation therapy and X-ray therapy.  It was reported that 
his breathing had been getting steadily worse over the past 
several months.  Other treatment records dated in November 
1999 state that esophageal cancer had been diagnosed two 
years earlier.  Esophageal cancer had been excised by laser 
the previous month.

Received in support of the appellant's claim are copies of 
medical texts obtained from the Internet concerning 
esophageal cancer and various forms of treatment for 
esophageal cancer.  

Legal criteria  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including malignant tumors, are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.312 (2002).  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (2002).  

Discussion.  

To establish service connection for the cause of a veteran's 
death there must be competent evidence that the a disease or 
injury which was incurred in service and a nexus between the 
in-service disease or injury and the veteran's death.  

The earliest clinical evidence of esophageal cancer dates 
from approximately 1998, when the disorder was diagnosed.  
There is no competent medical or lay evidence of record 
suggesting that the tumor existed before then.  That being 
the case, esophageal cancer is not shown to have been 
manifest during service or within one year following 
separation such as to warrant a granting of direct or 
presumptive service connection.

The appellant has indicated in connection with her appeal 
that the veteran was a paratrooper who served overseas in 
Japan.  She states that she has no idea how long the tumor 
"lay dormant until the cancer occurred."  She expresses 
inability to understand how her claim was so readily denied 
when no medical records from the veteran's service are 
available.

At least in theory, the absence of service medical records is 
not necessarily fatal to a service connection claim since, 
under VA regulations, service connection may be granted where 
the evidence as a whole establishes that a disability first 
demonstrated after service was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when 
crucial Government-held evidence such as service medical 
records is destroyed or otherwise unavailable, the Government 
has a heightened duty to assist and to resolve reasonable 
doubt in the claimant's favor.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. 
App. 401 (1991).

While it is regrettable that service medical records are 
unavailable, the Board has no choice but to adjudicate the 
appellant's claim on a basis of the remaining evidence of 
record.  As explained above, the record does not suggest any 
further avenues of evidentiary development, and the appellant 
herself concedes that the tumor was not manifest before 1998.  
Her speculation that a tumor had lain dormant before then is 
not supported by medical documentation.  In the absence of 
competent medical evidence showing that the tumor originated 
in service or that there was a connection between the fatal 
carcinoma and service, there is no basis for favorable action 
on the appellant's claim.  The requirement that the Board 
resolve all reasonable doubt in favor of the appellant in the 
absence of service medical records cannot serve as a 
substitute for competent medical evidence upon which to base 
a service connection award.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
cause of the veteran's death was incurred in service or that 
the veteran had a service-connected disability that 
materially contributed to his death.  Where a preponderance 
of the evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); see also 
38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

